         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



  MARK E. HOLLIDAY, as Trustee of the LB
  Litigation Trust,

                         Plaintiff,                        No. 1:19 Civ. 10925 (PAE) (SN)

          v.

  BROWN RUDNICK LLP,

                         Defendant.


                                                           STIPULATED CONFIDENTIALITY
  BROWN RUDNICK LLP,                                       AGREEMENT AND PROTECTIVE
                                                           ORDER
                         Counterclaim Plaintiff,

          v.

  MARK E. HOLLIDAY, as Trustee of the LB
  Litigation Trust, and PAUL N. SILVERSTEIN,

                         Counterclaim Defendants.



PAUL A. ENGELMAYER, District Judge:
       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

                                                   1
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 2 of 13




       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

             1.          With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:

             2.          The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                   a) previously non-disclosed financial information (including without limitation

                       profitability reports or estimates, percentage fees, design fees, royalty rates,

                       minimum guarantee payments, sales reports, and sale margins);

                   b) previously non-disclosed material relating to ownership or control of any

                       non-public company;

                   c) previously non-disclosed business plans, product-development information,

                       or marketing plans;

                   d) any information of a personal or intimate nature regarding any individual; or

                   e) any other category of information given confidential status by this Court

                       after the date of this Order.

       3.         With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected
                                                       2
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 3 of 13




portion in a manner that will not interfere with legibility or audibility, and (b) producing for future

public use another copy of said Discovery Material with the confidential information redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question call for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 5 business days after receipt of a transcript of the deposition

(including unofficial rough transcripts), of the specific pages and lines of the transcript that are to

be designated “Confidential,” in which case all counsel receiving the transcript will be responsible

for marking the copies of the designated transcript in their possession or under their control as

directed by the Producing Party or that person’s counsel.

       5.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)

of the Discovery Material as Confidential. In addition, the Producing Party shall provide each other

Party with replacement version of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:
                                                  3
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 4 of 13




       a) The Parties to this action, their insurers, and counsel to their insurers;

       b) Members of the Trust Advisory Board and their counsel;

       c) Counsel retained specifically for this action, including any paralegal, clerical, or other

            assistants or law firm staff that such outside counsel employs and assigns to this matter;

       d) Outside vendors or service providers (such as copy-service providers and document-

            management consultants) that counsel hire and assign to this matter;

       e) Any mediator or arbitration that the Parties engaged in this matter or that this Court

            appoints, provided such person has first executed a Non-Disclosure Agreement in the

            form annexed as Exhibit A hereto;

       f) As to any document, its author, its addressee, and any other person indicated on the

            face of this document as having received a copy;

       g) Any witness who counsel for a party in good faith believes may be called to testify at

            trial or deposition in this action, provided such person has first executed a Non-

            Disclosure Agreement in the form annexed as Exhibit A hereto;

       h) Any person a Party retains to serve as an expert witness or otherwise provide

            specialized advice to counsel in connection with this action, provided such person has

            first executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       i) Stenographers engaged to transcribe deposition the Parties conduct in this action; and

       j) This Court, including any appellate court, its support personnel, and court reporters.

       8.      Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(e), 7(g), or 7(h) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each



                                                  4
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 5 of 13




signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel before

such person is permitted to testify (at deposition or trial).

        9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

        10.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall comply

with the Court’s Individual Rules of Practice and Southern District of New York ECF filing rules

regarding sealed documents. The parties should be aware that the Court will unseal documents if

it is unable to make “specific, on the record findings . . . demonstrating that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

        11.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach an agreement within 3

business days, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 2(C) of this Court’s Individual Rules and Practices.



                                                   5
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 6 of 13




12.    Inadvertent Production of Privileged Information: The production of privileged or work-

product protected documents, electronically stored information (“ESI”), or information

(“Protected Information”), whether inadvertent or otherwise, is not a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order is

entered pursuant to Rule 502(d) of the Federal Rules of Evidence and shall be interpreted to

provide the maximum protection allowed by Federal Rule of Evidence 502(d). Subject to the

provisions of this Order, if the Producing Party discloses Protected Information, the disclosure of

that Protected Information will not constitute or be deemed a waiver or forfeiture—in this or any

other action—of any claim of privilege or work product protection that the Producing Party would

otherwise be entitled to assert with respect to the Protected Information and its subject matter.

       This Order protects any disclosure of Protected Information, whether that disclosure is

inadvertent or otherwise.

       Each party is entitled to decide, in its sole discretion, the appropriate degree of care to

exercise in reviewing materials for privilege. Irrespective of the care that is actually exercised in

reviewing materials for privilege, the Court hereby orders that disclosure of Protected Information

in discovery conducted in this litigation shall not waive any claim of privilege or work product

protection that the Producing Party would otherwise be entitled to assert with respect to the

Protected Information and its subject matter.

       If a party determines that it has inadvertently produced privileged information, all parties

shall follow the procedures of Federal Rule of Evidence 26(b)(5)(B) to resolve the issue. A

Producing Party must notify the party receiving the Protected Information (“the Receiving Party”),

in writing, that it has disclosed that Protected Information without intending a waiver by the

disclosure. Upon receipt of notification, the Receiving Party shall, within fourteen (14) days, take

all reasonable steps to destroy, sequester, or return all copies, electronic or otherwise, of such
                                                 6
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 7 of 13




document or other information, and shall provide a certification that it will cease further review,

dissemination, and use of the Protected Information. Pursuant to Rule 26(b)(5)(B), if the Receiving

Party disagrees with the Producing Party’s designation, it must, within fourteen (14) days,

promptly present the information to the court under seal for a determination of the claim. The

Producing Party must preserve the information until the claim is resolved.

       This Order shall be interpreted to provide the maximum protection allowed to the

Disclosing Party by Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence

502(b)(2) are inapplicable to the production of Protected Information under this Order. However,

if for any reason, a Court finds that this Section is inapplicable to Protected Information, then Rule

502(b) will apply in its absence.

       Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI, or information (including metadata) for relevance, responsiveness,

and/or segregation of privileged and/or protected information before production.

       13.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement within 3 business days, counsel for all affected

Parties will address their dispute to this Court in accordance with Rule 2(C) of this Court’s

Individual Rules of Practice in Civil Cases.

       14.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.
                                                  7
          Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 8 of 13




         15.   Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party (by email to Producing Party’s counsel of

record as of the date of this Order) as soon as reasonably possible, and if permitted by the time

allowed under the request, at least 5 business days before any disclosure. Upon receiving such

notice, the Producing Party shall bear the burden and all costs of opposing compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.

         16.   Each person who has access to Discovery Material designated as confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

         17.   Within 60 days of the final disposition of this action—including all appeals—all

recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.
                                                 8
           Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 9 of 13




       18.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

       19.     This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.




                                                  9
        Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 10 of 13




             SO STIPULATED AND AGREED.

Dated: September 23, 2020                    REID COLLINS & TSAI LLP

                                              /s/ William T. Reid, IV
                                             William T. Reid, IV
                                             wreid@rctlegal.com
                                             Marc Dworsky
                                             mdworsky@rctlegal.com
                                             810 Seventh Avenue, Suite 410
                                             New York, New York
                                             212-344-5200

                                             Joshua J. Bruckerhoff (pro hac vice)
                                             jbruckerhoff@rctlegal.com
                                             Barbara Whiten Balliette (pro hac vice)
                                             bballiette@rctlegal.com
                                             Zachary Ewing (pro hac vice)
                                             zewing@rctlegal.com
                                             W. Tyler Perry (WP 4327)
                                             tperry@rctlegal.com
                                             1301 S. Capital of Texas, C-300
                                             Austin, Texas 78746
                                             512-647-6100

                                             Counsel for Plaintiff and Counter-Defendant

                                             LATHAM & WATKINS LLP

                                               /s/ Christopher J. Clark
                                             Christopher J. Clark1
                                             Nicholas Lloyd McQuaid
                                             Virginia F. Tent
                                             Rakim E. Johnson
                                             Sindhu Boddu
                                             chris.clark@lw.com
                                             nicholas.mcquaid@lw.com
                                             virginia.tent@lw.com
                                             rakim.johnson@lw.com
                                             sindhu.boddu@lw.com
                                             New York, NY 10022
                                             Phone: (212) 906-1200

                                             Attorneys for Defendant and Counterclaim-Plaintiff

1
  Counsel for the Trust uses electronic signatures with consent in accordance with Rule 8.5(b) of
the Court’s ECF Rules and Instructions.
                                               10
       Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 11 of 13




      SO ORDERED.



Dated: September 23, 2020
                                             
                                          __________________________________
New York, New York                              PAUL A. ENGELMAYER
                                                United States District Judge




                                     11
        Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 12 of 13
                                                                                        EXHIBIT A
                                                                        to Stipulated Confidentiality
                                                                     Agreement and Protective Order

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



  MARK E. HOLLIDAY, as Trustee of the LB
  Litigation Trust,

                         Plaintiff,                       No. 1:19 Civ. 10925 (PAE) (SN)

          v.

  BROWN RUDNICK LLP,

                         Defendant.


                                                          NON-DISCLOSURE AGREEMENT
  BROWN RUDNICK LLP,

                         Counterclaim Plaintiff,

          v.

  MARK E. HOLLIDAY, as Trustee of the LB
  Litigation Trust, and PAUL N. SILVERSTEIN,

                         Counterclaim Defendants.



       I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than the purpose of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern


                                                   1
         Case 1:19-cv-10925-PAE Document 50 Filed 09/23/20 Page 13 of 13




District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.




                                                    ________________________________
                                                    Name:
                                                    Date:




                                                2
